Name: 98/623/CFSP: Council Decision of 3 November 1998 on the implementation of Joint Action 97/288/CFSP on the European Union's contribution to the promotion of transparency in nuclear-related export controls with a view to the financing of the second NSG seminar on nuclear-related export controls
 Type: Decision
 Subject Matter: defence;  international security;  EU finance;  executive power and public service;  trade policy
 Date Published: 1998-11-06

 Avis juridique important|31998D062398/623/CFSP: Council Decision of 3 November 1998 on the implementation of Joint Action 97/288/CFSP on the European Union's contribution to the promotion of transparency in nuclear-related export controls with a view to the financing of the second NSG seminar on nuclear-related export controls Official Journal L 297 , 06/11/1998 P. 0001 - 0001COUNCIL DECISION of 3 November 1998 on the implementation of Joint Action 97/288/CFSP on the European Union's contribution to the promotion of transparency in nuclear-related export controls with a view to the financing of the second NSG seminar on nuclear-related export controls (98/623/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11 thereof,Whereas on 29 April 1997 the Council adopted Joint Action 97/288/CFSP on the European Union's contribution to the promotion of transparency in nuclear-related export controls (1);Whereas, as part of the further measures to be undertaken by the European Union, in order to support the objectives set out in Article 1 and as provided in Article 3 of that Joint Action, a contribution should be made to the funding of the second NSG seminar on nuclear-related export controls,HAS DECIDED AS FOLLOWS:Article 1 1. An amount of up to ECU 75 000 shall be charged to the general budget of the European Communities for 1998 in order to finance the second NSG seminar on nuclear-related export controls, which is scheduled to take place in New York on 8 and 9 April 1999.2. The expenditure financed by the amount stipulated in paragraph 1 shall be managed in accordance with the Community procedures and rules applicable to the said budget.Article 2 This Decision shall enter into force on the date of its adoption.It shall be published in the Official Journal.Done at Brussels, 3 November 1998.For the CouncilThe PresidentB. PRAMMER(1) OJ L 120, 12. 5. 1997, p. 1.